NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANTONIO J. SCREEN, DOC #T58533,    )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-4914
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.




PER CURIAM.

              Affirmed.




SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.